                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 UNITED STATES OF AMERICA,                                        3:19-CR-30110-RAL


                        Plaintiff,

        vs.                                              OPINION AND ORDER GRANTING
                                                                  MOTION IN LIMINE
 LUKE JOSEPH BURNING BREAST,

                        Defendant.



       Defendant Luke Joseph Burning Breast (Burning Breast) faces one count of felon in

possession of a firearm in this case. Doc. 1. On November 25, 2019, the Government filed a

motion in limine. Doc. 22, seeking to prohibit evidence that Burning Breast had committed a

"mistake of law." Specifically, the Government sought to prohibit evidence of Buming Breast's

"incorrect belief that he was no longer a felon or alternatively that his right to possess a firearm

was restored." Doc. 22 at 6.


       At the request ofboth counsel, this Court held a motion hearing on November 27, 2019, at

which this Court heard argument, provided a summary of its understanding of the law, indicated

that the motion in limine likely would be granted, and described Buming Breast's argument as

persuasive in urging lenience at any possible sentencing but not a defense to the charge. Since that

hearing, Buming Breast has filed a response. Doc. 27, opposing the motion in limine and a

proposed jury instmction that, if given, would require the Government to prove beyond a

reasonable doubt that Buming Breast"knew that[his prior felony conviction] prohibited him from

possessing firearms or that he could not reasonably believe his civil rights had been restored."


                                                 1
Doc.28-1 at 1-2. Either this Court was not sufficiently clear in its ruling on the record, or Burning

Breast is simply making sure of his record for appeal on the issue. Regardless, this Court deems

it worthwhile to reduce to writing what it stated during the November 27 hearing.

       In 2007, Burning Breast pleaded guilty and in turn was convicted in this Court under 18

U.S.C. § 922(g)(3)to being a drug user in possession ofa firearm. United States v. Burning Breast,

07-CR-30062.^ Twelve years after that felony conviction,in April 2019,an officer ofthe Rosebud

Sioux Tribal Law Enforcement Services arrested Burning Breast for domestic violence at a

residence in Rosebud. During his arrest, Burning Breast reportedly admitted that he had an assault-

style rifle and that he had been convicted of"user of narcotics in possession of a firearm." Doc.

22 at 2. He reportedly told officers that he was no longer a felon, however, because his conviction

was more than ten years old. He later filed a motion in tribal court saying that he owned the

assault-style rifle seized during his arrest and requesting that it be returned to him. A grand jury

indicted Burning Breast in this case under 18 U.S.C. §§ 922(g)(1) and 924(a)(2)for being a felon

in possession of a firearm.

       Section 922(g)(1) makes it unlawful for any person who has been convicted of"a crime

punishable by imprisonment for a term exceeding one year" to possess a firearm. 18 U.S.C.

§ 922(g)(1). Section 924(a)(2) provides that anyone who "knowingly violates" § 922(g) can be

imprisoned for up to ten years. 18 U.S.C. § 924(a)(2).

       The case at the heart of the parties' dispute over Burning Breast's proposed defense is

Rehaif v. United States. 139 S. Ct. 2191 (2019). In Rehaif, the Supreme Court held that in

prosecutions under §§ 922(g) and 924(a)(2), the government"must prove both that the defendant



^Burning Breast received three years of probation, but probation later was revoked with Burning
Breast then serving a nine-month sentence, followed by two years of supervised release. 07-CR-
30062-1, Docs. 113, 127.
knew he possessed a firearm and that he knew he belonged to the relevant category of persons

barred from possessing a firearm." Rehaif, 139 S. Ct. at 2200. The defendant in Rehaif was

charged with violating 18 U.S.C. § 922(g)(5), which makes it illegal for an alien who is "illegally

or unlawfully in the United States" to possess a firearm. Relying on the maxim that '"ignorance

ofthe law'(or a 'mistake oflaw')is no excuse," the government argued that whether an alien was

illegally or unlawfully in the United States was a question oflaw. Ifr at 2198. The Supreme Court

acknowledged that ignorance of the law is normally not a defense "where a defendant has the

requisite mental state in respect to the elements of the crime but elaims to be unaware of the

existenee of a statute proscribing his conduct." Id. at 2198 (citation omitted). As the Supreme

Court explained however, the ignorance-of-the-law maxim "does not normally apply where a

defendant has a mistaken impression concerning the legal effect ofsome collateral matter and that

mistake results in his misunderstanding the full signifieance of his eonduct, therefore negating an

element of the offense." Id, (citation omitted); see also id (explaining that the confusion

surrounding the maxim "stems from the failure to distinguish between these two quite different

situations"); Wayne R. LaFave, Criminal Law § 5.6(a)(6th ed. 2017)("[I]gnorance or mistake of

fact or law is a defense when it negates the existence of a mental state essential to the erime

charged."). The Supreme Court recognized that the defendant's status as an illegal alien was a

"legal matter," but classified it as a "collateral" question of law. Rehaif. 139 S. Ct at 2198. It

concluded that a "defendant who does not know that he is an alien 'illegally or unlawfully in the

United States' does not have the guilty state of mind that the statute's language and purposes

require." Id,; see also LaFave, Criminal Law § 5.6 (explaining that a man charged with larceny

would have a defense under a hypothetical where the man took another's umbrella from a

restaurant but, under a mistake of law, believed that his prior dealings had vested him with
ownership of the umbrella). Importantly to this case, the Supreme Court explained at the end of

its Rehaifopinion that it was "express[ing] no view ... about what precisely the Government must

prove to establish a defendant's knowledge of status in respect to other § 922(g) provisions not at

issue here." Rehaif, 139 S. Ct. at 2200.

       After Rehaif circuit courts have interpreted §§ 922(g)(1) and 924(a)(2) to require the

government to prove that the defendant "knew he was a felon," United States v. Benamor, 937

F.3d 1182, 1186(9th Cir. 2019), or knew that he had been "convicted" of a crime "punishable by

imprisonment for a term exceeding one year," United States v. Smith,939 F.3d 612,614(4th Cir.

2019). Just last month,the Eighth Circuit explained that under Rehaif,the government must show

that the defendant knew "he had been convicted of a crime punishable by imprisonment for a term

exceeding one year at the time he possessed the firearms." United States v. Davies, 2019 WL

5849500,at *3(8th Cir. Nov.8,2019); see also id at *2(citing Rehaifand stating that the "relevant

category of persons" banned fi*om possessing a firearm under § 922(g)(1) is "anyone 'who has

been convicted of[] a crime punishable by imprisonment for a term exceeding one year").

       Rehaif did not require the government to prove that the defendant knew he was prohibited

from possessing a fnearm, but only that"he knew he belonged to the relevant category of persons

barred from possessing a firearm." Rehaif, 139 S. Ct. at 2200. After Rehaif, several courts have

held that the government does not need to prove that the defendant knew his status barred him

from possessing a firearm. United States v. Bowens, 938 F.3d 790, 797—98 (6th Cir. 2019)

(concluding that Rehaif does not require the government to prove that the defendant knew he was

prohibited from possessing a firearm); United States v. Kueth-, 2019 WL 6037078, at *1-2(D.

Neb. Nov. 14, 2019)("In a prosecution under §§ 922(g)and 924(a)(2), the defendant's knowledge

of his status is the crucial element, not whether he knew his status barred him from possessing a
firearm or ammunition under federal law."); United States v. Phvfier. 2019 WL 3546721, at *3

(M.D. Ala. Aug. 8, 2019) ("[W]hile the government must prove that [the defendant] had

knowledge with respect to the status element of being a convicted felon, it need not prove that he

had knowledge with respect to being prohibited from possessing a firearm—^which, again, is not

an element of the crime."); United States v. Gear. 2019 WL 4396139, at *8(D. Hawaii Sept. 13,

2019)(explaining that Rehaif does not require the government to prove that the defendant"knew

that he could not possess a firearm"). Relatedly, after Rehaif, courts have held that evidence that

a defendant didn't know he was prohibited from possessing a firearm is irrelevant in a prosecution

under § 922(g). Phvfier. 2019 WL 3546721, at *3-4 (holding that the defendant could not offer

evidence that he had a concealed carry permit from a sheriffs office to show that he didn't know

he was prohibited from possessing a firearm because that fact was irrelevant to felon-in-possession

charge)^; United States v. Collins. 2019 WL 3432591, at *2-3 & n.2(S.D. W. Va. July 30, 2019)

(holding that evidence about defendant's mistaken belief that he could possess a firearm was

irrelevant to charge under § 924(g)(4)) of illegal possession of a firearm after having been

involuntarily committed to a psychiatric hospital); see also Kueth. 2019 WL 6037078, at *1-2

(denying defendant's motion in limine asking that he be allowed to argue that the government must

prove that he knew it was illegal for him to possess ammunition).

       In short, as the Eighth Circuit stated in Davies. Rehaif only requires the government to

show that the defendant knew "he had been convicted of a crime punishable by imprisonment for

a term exceeding one year at the time he possessed the firearms." 2019 WL 5849500, at *3.

Evidence that Buming Breast either didn't know the law prohibited him from possessing a firearm




^The Phvfier court did note, however, that evidence tending to disprove that the defendant knew
he was a felon would theoretically be relevant. 2019 WL 3546721, at *4 n.3.
or mistakenly thought himself exempt from the law would not negate the requisite mental state

and is not a defense. This approach is consistent with Eighth Circuit law predating Rehaif. In

United States v. Lomax,87 F.3d 959(8th Cir. 1996), the Eighth Circuit held that evidence that the

defendant believed that his civil rights had been restored was irrelevant to the"mens rea" ofbeing

a felon in possession of a firearm. Id. at 962. The Eighth Circuit explained that the "'knowingly'

element ofsection 922(g)applies only to the defendant's underlying conduct, not to his knowledge

of the illegality of his actions." Ifr In short. Burning Breast's proposed jury instruction is an

incorrect statement ofthe law in placing on the government the burden to show that Burning Breast

knew that he could not possess a firearm because of his status as a convicted felon and further

knew that his civil rights had not been restored. Of course, if Burning Breast had a state felony

conviction that had been expunged, set aside, or pardoned, or had his civil rights restored, then he

would not have a qualifying felony conviction. See 18 U.S.C. § 921(a)(20); 18 U.S.C. § 922(g)(1);

see also United States v. Knapp. 2019 WL 6493467, at *2(D. Mont. Dec. 3, 2019). But Burning

Breast's conviction was for a federal offense in federal court, so his restoration of rights would

have to be under federal law. Beecham v. United States. 511 U.S. 368, 371-72(1994). There is

no evidence in the reeord of any such restoration of civil rights or any pardon, expungement, or

setting aside ofthat conviction. Therefore, it is

       ORDERED that the Government's motion in limine. Doc. 22, is granted to the extent set

forth in this Opinion and Order.

       DATED this           day of December, 2019.

                                              BY THE COURT:



                                              ROBERTO A. LANGI
                                              UNITED STATES DISTRICT JUDGE
